DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Election/Restrictions
	The amendment filed on 12/17/2020 has overcome the restriction for claim 16; therefore, the previous restriction is withdrawn. Claim 16 is currently pending.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, 16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “at least one signal receiving channel comprises a filter and an LNA coupled to the filter” and “at least one signal receiving channel comprises two filters and two LNAs” are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. The above claimed limitations are directed to two distinguish embodiments and that are not combinable. According to the Specification and drawings, the limitation “at least one signal receiving channel comprises a filter and an LNA coupled to the filter” is belong to one of the embodiments in FIG. 1N1, 1N2, 1O1 and 1O2; and the limitation “at least one signal receiving channel comprises two filters and two LNAs” is belong to one of the embodiments in FIG. 1A to 1D and 1J to 1M. There is no disclosure in the Specification or drawing that the above two distinguish embodiments can be combined. Therefore claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter. Claims 2-13 are rejected under the same scope as being dependent on the rejected independent claim 1.

Claims 16 and 18 are rejected on the same ground as for claim 1 because of similar scope.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos US 9,866,259 in view of WLOCZYSIAK et al. US 2018/0062682.
Consider claim 1, Margomenos discloses A radio frequency system, supporting simultaneous downlink reception with four antennas (see FIG. 2) and comprising: 
m antennas, divided into at least two antenna groups, m being greater than or equal to 4 and less than or equal to 8 (see FIG. 2, wherein antennas 214 includes 4 antennas divided into 4 groups, wherein antennas 214 being equal to 4 and less than 8); 
a radio frequency processing circuit (see FIG. 2, integrated control circuit 202), coupled with the at least two antenna groups (see FIG. 2, wherein the integrated control circuit 202 coupled to antennas 214), the radio frequency processing circuit comprising modules which are the same in number as the at least two antenna groups (see FIG. 2, 
a radio frequency transceiver (see FIG. 2, transceiver RFIC 216), coupled with the radio frequency processing circuit (see FIG. 2, wherein transceiver RFIC 216 coupled to the integrated control circuit 202),
wherein the receiving module (see FIG. 2, a receiving module i.e. upper path includes combination of variable gain amplifier 228, phase shifter 222, and single-pole-double throw switch 220) comprises: 
	at least one signal receiving channel, wherein each of the at least one signal receiving channel comprises an LNA (see FIG. 2 and col. 2 lines 34-35);
	a first transfer switch, coupled with the at least one signal receiving channel (see FIG. 2 and first transfer switch in integrated circuit 212); 

wherein the second transfer switch  comprises an n1Pn2T switch, and “P” represents pole and “T” represents throw (see FIG. 2 and col. 5 lines 6-7, single-pole-double-throw switch 220);
wherein the first transfer switch is coupled with an antenna in an antenna group corresponding to the receiving module (see FIG. 2, wherein the first transfer switch in integrated circuit 212 coupled to the antenna 214);
wherein the second transfer switch is coupled with at least one of the transmitting module and the radio frequency transceiver (see FIG. 2, wherein the single-pole-double-throw switch 220 coupled to the transmitting module and the radio frequency transceiver 216), the receiving module is disposed adjacent to the antenna group, and n1 is a positive integer and n2 is an integer greater than or equal to 2 (see FIG. 2 and col. 5 lines 5-7).
However Margomenos does not explicitly disclose the at least one signal receiving channel comprises a filter; and an internal Bypass channel. WLOCZYSIAK teaches the at least one signal receiving channel comprises a filter; and an internal Bypass channel (see FIG. 7 and ¶ [0075], wherein the receiving channel comprises a filter 118, coupled with a LNA 116b; and an internal Bypass channel). WLOCZYSIAK further discloses selectively pass on or more portions of a signal (see ¶ [0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Margomenos, and to include the at least one signal receiving channel comprises a filter;  ¶ [0003]).

Claims 16 and 18 are rejected on the same ground as for claim 1 because of similar scope.

Consider 6, Margomenos discloses wherein the radio frequency system supports a dual-transmit mode and the radio frequency processing circuit at least comprises two transmitting modules (see FIG. 2, wherein the integrated control circuit 202 comprises two transmitting modules).

Consider claim 7, Margomenos discloses wherein the two transmitting modules are disposed on a main board (see FIG. 2, wherein the two transmitting modules are disposed on the integrated control circuit 202 i.e. main board).

Consider claim 10, Margomenos discloses wherein the radio frequency processing circuit further comprises at least one receiving port selector-switch (see FIG. 2, single-pole-double-throw switch 220), and each of the at least one receiving port selector-switch is coupled with a signal receiving port of the radio frequency transceiver and is coupled with the transmitting module or the receiving module (see FIG. 2, wherein the switch 220 coupled the signal receiving port of the transmit/receive integrated circuit 212, and coupled to the transmitting module and receiving module).

Consider claim 12, Margomenos discloses wherein the at least one channel selector-switch is coupled with an antenna group corresponding to the transmitting module and the transmitting module is disposed adjacent to the antenna group (see FIG. 2, wherein SPDT switch 220 coupled to antenna group 214 and transmitter module).
 
Claims 2, 4-5, 13 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos US 9,866,259 in view of WLOCZYSIAK et al. US 2018/0062682 as applied to claims 1 and 18 above, and further in view of Skarby et al. US 2010/0151908.
Consider claim 2, Margomenos discloses every claimed limitation in claim 1.
However Margomenos does not explicitly disclose wherein the radio frequency system supports a single-transmit mode and the radio frequency processing circuit comprises one transmitting module and two or three receiving modules. Skarby teaches wherein the radio frequency system supports a single-transmit mode and the radio frequency processing circuit comprises one transmitting module and two or three receiving modules (see FIG. 16, wherein the radio frequency system supports a single-transmit mode i.e. TX 24, and the radio frequency processing circuit comprises one transmitting module i.e. TX 24, and two receiving modules i.e. RX 22). Skarby further discloses improving the reliability of communication in multi-sector base stations that employ antenna diversity without having to add a redundant backup system (see ¶ [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before  ¶ [0012]).

Consider claim 4, Skarby discloses wherein the radio frequency transceiver is coupled with the one transmitting module and the two receiving modules (see FIG. 16, wherein the transmitting module 24 and two receiving modules 22 coupled to the base station unit 14).

Consider claim 5, Skarby discloses wherein the one transmitting module is coupled with at least one receiving module of the two or three receiving modules, to support a signal transmitting function of the at least one receiving module (see FIG. 16, wherein the transmitting module 24 is coupled to the two receiving module 22).

Consider claim 13, Margomenos discloses wherein the transmitting module supports one band and further comprises one power coupler (see FIG. 2, a power coupled before the VGA 228), the signal transmit-receive processing circuit (see FIG. 3) comprises: one power amplifier (PA) (see FIG. 3, power amplifier 224); one low noise amplifier (LNA) (see FIG. 3, low noise amplifier 226); one transmit-receive transfer 

Consider claim 19, Margomenos discloses wherein the receiving module further comprises: one internal Bypass channel, disposed between the first transfer switch and the second transfer switch of the receiving module and configured to be coupled with the transmitting module to support a signal transmitting function of the receiving module (see FIG. 2 and col. 8 lines 25-33). 

Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margomenos US 9,866,259 259 in view of WLOCZYSIAK et al. US 2018/0062682 in view of Skarby et al. US 2010/0151908 as applied to claim 1 above, and further in view of Yokote et al. US 2019/0200357.
Consider claim 3, Margomenos in view of WLOCZYSIAK in view of Skarby discloses every claimed limitation in claim 1.
However Margomenos in view of WLOCZYSIAK in view of Skarby does not explicitly disclose wherein the one transmitting module and at least one receiving module of the two or three receiving modules are disposed on a main board, and the rest of the two or three receiving modules is disposed on a sub board, wherein the rest of the two or three receiving modules refers to one or more receiving modules except  ¶ [0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Margomenos in view of WLOCZYSIAK in view of Skarby, and to include wherein the one transmitting module and at least one receiving module of the two or three receiving modules are disposed on a main board, and the rest of the two or three receiving modules is disposed on a sub board, wherein the rest of the two or three receiving modules refers to one or more receiving modules except the at least one receiving module disposed on the main board, as taught by Yokote for the purpose of reducing electric power consumption, as discussed by Yokote (see ¶ [0011]).

	Consider claim 8, Yokote discloses wherein the radio frequency processing circuit further comprises one or two receiving modules, and at least one receiving module of the one or two receiving modules is disposed on a sub board (see FIG. 2, 

	Consider claim 9, Margomenos discloses wherein at least one of: the radio frequency transceiver is coupled with the two transmitting modules (see FIG. 2, wherein the radio frequency transceiver 216 coupled to the two transmitting modules i.e. middle path includes VGA 228 and phase shifter 222); the two transmitting modules are coupled with each other (see FIG. 2, wherein the two middle path are coupled to each other via power splitter/combiner 218); the radio frequency transceiver is coupled with the one or two receiving modules (see FIG. 2, wherein the radio frequency transceiver 212 coupled to the receiving modules i.e. top paths includes VGA 228 and phase shifter 222); and at least one transmitting module of the two transmitting modules is coupled with at least one receiving module of the one or two receiving modules to support a signal transmitting function of the at least one receiving module (see FIG. 2, wherein the middle paths are coupled to the top paths to support a signal transmitting function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633